Appeal by the defendant from a judgment of the Supreme Court, Queens County (Schulman, J.), rendered March 27, 1996, convicting him of murder in the second degree, attempted murder in the second degree (two counts), and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his identity or to prove that he had the specific intent to kill either victim is unpreserved for appellate review (see, CPL 470.05). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Ritter, Thompson and Joy, JJ., concur.